Citation Nr: 0947937	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for severe headaches.

2.  Entitlement to service connection for herniated disc 
(also claimed as sciatic nerve damage).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk




INTRODUCTION

The appellant served on active duty for training from 
September 1982 to March 1983.  She entered the reserves in 
April 1983 and was honorably discharged in April 1988.  The 
claims file reflects that she re-enlisted in the reserves in 
January 1994 and was discharged in March 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   

A hearing was scheduled before a Veterans Law Judge sitting 
in Philadelphia in March 2008.  The appellant failed, without 
apparent cause, to appear for that scheduled hearing.  
Therefore, her request for a hearing is considered as having 
been withdrawn.  38 C.F.R. § 20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable laws and regulations permit service connection 
only for disability resulting from disease or injury incurred 
in, or aggravated while, performing active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2009).  
Therefore, as the disabilities claimed are alleged to have 
been incurred during ACDUTRA, the appellant must establish 
service-connection in order to achieve status as a veteran.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

VA has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  A June 2004 private medical record 
reflects that the appellant informed the health care provider 
that she was attempting to get SSA benefits.  She submitted a 
statement in August 2005 reporting that she had been 
receiving Social Security benefits since October 2004; she 
provided a copy of her most recent SSA payment notice.  In 
January 2007, the appellant submitted another statement 
informing VA that she was in receipt of Social Security 
benefits.  However, no SSA records have been associated with 
the claims file.  Accordingly, the RO should contact the SSA 
and obtain, and associate with the claims file, copies of the 
appellant's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
appellant has received any VA, non-VA, 
or other medical treatment that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder.

2.  The RO/AMC will obtain from the SSA 
a copy of the evidence relied on in its 
decision regarding the appellant's 
claim for disability benefits, to 
specifically include, but not limited 
to, medical records and the SSA hearing 
transcript.  Those records will be 
associated with the claims folder.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, the RO/AMC must consider all 
of the evidence of record and re-
adjudicate the appellant's claims of 
entitlement to service connection for a 
herniated disc and severe headaches.  If 
the benefits sought on appeal remain 
denied, the appellant must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


